Case 1:19-cv-01998-NRB Document 166 Filed 07/31/20 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee ee ee ee ee ee ee ee xX
ERIC A. ELLIOTT (p/k/a FLY
HAVANA),

Plaintiff,

MEMORANDUM AND ORDER
- against -
19 Civ. 1998 (NRB)

JOSEPH ANTHONY CARTAGENA (p/k/a
FAT JOE), et al.,

Defendants.
ae ee ee ee ee ee ee ee ee ee ee ee xX

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

Plaintiff Eric A. Elliott (“Elliott” or “plaintiff”) brought
a copyright infringement action, alleging that he is a co-author
of the song “All The Way Up.” Defendants! now move for summary
judgment on the ground that plaintiff contractually gave up all of
his rights in the song. For the following reasons, defendants’

motion is denied.

I. Background

1. The Song “All The Way Up” and the “Piece of Paper”

At the outset, the Court summarizes the facts relevant to

this motion as drawn from the complaint filed on March 6, 2019

 

1 In this action, plaintiff has sued over 25 defendants who can be
roughly categorized as 1) individuals named as the co-authors of the song “All
The Way Up”; 2)their publishing entities; 3) other entities that allegedly own
copyrights in the song; and 4) entities that distributed and exploited the song.
This motion has been made by a limited number of defendants, including some who
do not have any direct involvement in the factual issues raised by this motion.
For convenience, “defendants” in this Memorandum and Order collectively refers
to the moving defendants and other defendants who joined them.
Case 1:19-cv-01998-NRB Document 166 Filed 07/31/20 Page 2 of 13

(“Complaint”), see ECF No. 6, and the materials submitted by the
parties in connection with this motion. ?

In late 2015, plaintiff and defendant Shandel Green (p/k/a
Infared) created a soundtrack at a studio in Miami, Florida. See

Compl. (ECF No. 6) at 7 8. Plaintiff alleges that this soundtrack

f

was the prototype of the song “All The Way Up,” which was publicly
released on March 2, 2016 as a song created by defendants Joseph
Cartagena (p/k/a Fat Joe) (“Fat Joe”); Karim Kharbouch (p/k/a
French Montana); Reminisce Smith Mackie (p/k/a Remy Ma); and
others. Id. at 497 9, 39. Plaintiff was not named as one of the
song’s authors. Id. Shortly after the song was released, in early
March 2016, plaintiff and Fat Joe spoke over the phone. Id. at
(@ 41. During the call, plaintiff “said he wanted to get paid up
front or have publishing going forward.” Id.

In mid-March, plaintiff and Fat Joe had a meeting at an IHOP
restaurant. See Parties’ Rule 56.1 Stmts. @ 5.3 At the meeting,

Fat Joe gave plaintiff a check for $5,000. Id. at {I 8; Compl.

 

2 Because this motion is a pre-discovery motion for summary judgment
under Rule 56, some of the statements of facts proffered by the parties in
connection with this motion are predicated solely on the allegations in the
Complaint. Because plaintiff has verified the Complaint as “true, accurate,
and correct to the best of [his] information and belief,” see Elliott Decl.
(ECF No. 155) at @ 2, we treat the allegations in the Complaint as sworn
statements by plaintiff. See Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir. 1995)
(“A verified complaint is to be treated as an affidavit for summary judgment
purposes.”). We also reference the allegations in the Complaint that are not
cited by the parties in their statements of facts for the limited purpose of
placing this motion in context without regarding those allegations as
established facts.

3 “Parties’ Rule 56.1 Statements” refer to Defendants’ Rule 56.1
Statement (ECF No. 146) and Plaintiff’s Rule 56.1 Counterstatement (ECF No.
156).

 
Case 1:19-cv-01998-NRB Document 166 Filed 07/31/20 Page 3 of 13

G{ 50. The check denoted that it was for “write.” Id. At the
same meeting, Fat Joe also put a “piece of paper” in front of
plaintiff. See Parties’ Rule 56.1 Stmts. 7 9. Plaintiff signed

the “piece of paper” and took the $5,000 check. Id. at @ 10;
Compl. { 56. Plaintiff was not provided a copy of the signed
“piece of paper.” See Parties’ Rule 56.1 Stmts. @ 11; Compl. @ 54.
After the meeting, plaintiff deposited the check. See Parties’

Rule 56.1 Stmts. qT 12.

2. The Court’s Order to Submit Any Versions of the
“Piece of Paper” in Parties’ Possession

Plaintiff commenced this action by filing the Complaint. See
ECF No. 6. On August 16, 2019, a subgroup of defendants—Fat Joe
and his publishing entities; Remy Ma and her publishing entity;
and Warner entities, which allegedly own part of the song “All The
Way Up”—-filed a pre-motion letter, proposing a motion to dismiss
the Complaint in its entirety. See ECF No. 112. Plaintiff filed
a letter response on August 26, 2019. See ECF No. 120. After
reviewing the parties’ letters, the Court filed a letter on
September 5, 2019, directing the parties to file “whatever versions
of the [‘*piece of paper’] are in their possession” and “sworn
statements from the relevant parties addressing the lack of
possession (i.e. total or unsigned).” See ECF No. 125. On

September 19, 2019, plaintiff submitted a sworn declaration,

certifying that he did not possess any copy of whatever version of
Case 1:19-cv-01998-NRB Document 166 Filed 07/31/20 Page 4 of 13

the “piece of paper” referenced in the Complaint. See Elliott
Decl. (ECF No. 132-1), 7 2.

Of greater relevance here among the submissions by defendants
are the sworn declarations by Fat Joe and Erica Moreira, who was
Fat Joe’s attorney at the relevant time. See ECF No. 131.4 On
September 19, 2019, defendants submitted a sworn declaration by
Moreira, claiming that she had prepared the “piece of paper.” See
Moreira Decl. (ECF No. 131-2), Wd 4-7. Moreira states that, on
March 2, 2016, Fat Joe requested her to draft an agreement that
would put to rest plaintiff’s assertion of interests in the song
“All The Way Up.” See Id. at 9 4. According to Moreira, on March
11, 2016, Pacheco-who was then Fat Joe’s manager-emailed her a
photograph of plaintiff’s Florida driver’s license, and she sent
Fat Joe and Pacheco a draft agreement tailored to reflect the
information about plaintiff (“Draft Agreement”). See Id. WI 5-
6. Moreira submitted a copy of the Draft Agreement along with her
declaration. See Id., Ex. B. Fat Joe states in his declaration
that he printed out the Draft Agreement without making any changes
and brought it to his meeting with plaintiff at the IHOP

restaurant. See Cartagena Decl. (ECF No. 131-1), II 6, 8.

 

4 Universal Music-Z Tunes LLC; Songs of Universal Inc.; Roc Nation
LLC; and Roc Nation Management LLC, which joined this motion, also submitted
declarations certifying their non-possession of the signed copy of the “piece
of paper.” See ECF Nos. 129 & 130.
Case 1:19-cv-01998-NRB Document 166 Filed 07/31/20 Page 5 of 13

As to the whereabouts of the signed copy of the “piece of
paper,” Moreira states in her declaration that she never received
it. See Moreira Decl., ff 8. Fat Joe also certifies in his
declaration that he could not locate a signed copy of the “piece
of paper” after a reasonable search of his home, his personal

wa

belongings and the people “in [his] circle at the time.” Id. at
{| 9. However, Fat Joe further states that he “may have provided
the document to [his] then-manager, Mr. Elis Pacheco.” Id.
According to Fat Joe, “Pacheco was contacted by e-mail regarding

this matter,” but it is Fat Joe’s “understand[ing] that [Pacheco]

indicated he was unable to locate a signed copy of the [document] .”

Id.
3. Pending Motion for Summary Judgment
After reviewing the materials submitted by the parties, the
Court held a pre-motion conference on October 17, 2019. See ECF

No. 135. At the conference, the Court granted defendants leave to
make a pre-discovery motion for summary judgment limited to the
issue of establishing the content of the parties’ agreement in the
absence of a signed copy of the “piece of paper,” see ECF No. 141,
which motion defendants filed on November 8, 2019. See ECF No.

143.
Case 1:19-cv-01998-NRB Document 166 Filed 07/31/20 Page 6 of 13

Ir. Discussion
B. Legal Standard: Federal Rule of Civil Procedure 56
Summary judgment is appropriate when “there is no genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56. A fact is
“material” if it “might affect the outcome of the suit under the

governing law.” See Anderson v. Liberty Lobby, Inc., 477 U.S.

 

242, 248 (1986). A dispute is “genuine” if, considering the record
as a whole, a rationale jury could find in favor of the non-moving

party. Ricci v. DeStefano, 557 U.S. 557, 586 (2009). At summary

 

judgment, the movant bears the initial burden of demonstrating the
absence of a genuine issue of material fact. Celotex Corp. v.
Catrett, 477 U.S. 317, 323 (1986). “Where the non-movant bears
the burden of proof at trial, the movants’ initial burden at
summary judgment can be met by pointing to a lack of evidence

supporting the non-movant’s claim.” Ramos v. City of New York,

 

No. 18 Civ. 4938 (ALC), 2020 WL 4041448, at *2 (S.D.N.Y. Jul. 16,
2020) (citing Celotex Corp., 477 U.S. at 325). Once the movant
satisfies its initial burden, the non-movant must then respond
with specific facts demonstrating that there are remaining
material issues for trial. Ricci, 557 U.S. at 586 (quoting Celotex
Corp., 477 U.S. at 324).

“Although a pre-discovery motion for summary judgment is

permitted under Federal Rule of Civil Procedure 56, it should be
Case 1:19-cv-01998-NRB Document 166 Filed 07/31/20 Page 7 of 13

granted only in the rarest cases because the nonmoving party must
have had the opportunity to discover information that is essential
to his opposition to the motion for summary judgment.” Baskett v.

Autonomous Research LLP, No. 17 Civ. 9237 (VSB), 2018 WL 4757962,

 

at *4 (S.D.N.Y. Sept. 28, 2018). Rule 56(d) addresses the need
for additional discovery in the context of a summary judgment
motion. Specifically, Rule 56(d) provides that, “[i]f£ a nonmovant
shows by affidavit or declaration that, for specified reasons, it
cannot present facts essential to justify its opposition,” the
court may defer decision on the motion, deny the motion, allow
additional time to take discovery, or issue any other appropriate
order. Fed. R. Civ. Pr. 56(d). In this Circuit, a Rule 56(d)
affidavit “must include the nature of the uncompleted discovery;
how the facts sought are reasonably expected to create a genuine
issue of material fact; what efforts the affiant has made to obtain
those facts; and why those efforts were unsuccessful.” Paddington

Partners v. Bouchard, 34 F.3d 1132, 1138 (2d Cir. 1994).

 

Cc. Analysis

The central issue presented in this motion is whether, in the
apparent absence of a signed copy of the “piece of paper,”
defendants may prove the content of the parties’ agreement. A
multi-step analysis is required to answer this question.

At the outset, the Court concludes that the Draft Agreement

is admissible under Federal Rule of Evidence 1003 as a duplicate
Case 1:19-cv-01998-NRB Document 166 Filed 07/31/20 Page 8 of 13

of the “piece of paper” that was presented to plaintiff at the
meeting between Fat Joe and him. Moreira has submitted a copy of
her email to Fat Joe, dated March 11, 2020, which shows the Draft
Agreement as an attachment. See ECF No. 145-1. Fat Joe states in
his declaration that he printed out the attachment without any
modification and brought it to his meeting with plaintiff. See
Cartagena Decl., II 6, 8. These sworn statements are sufficient
to establish the authenticity of the Draft Agreement as a duplicate
of the “piece of paper” that was presented to plaintiff. In his
Rule 56(d) declaration, plaintiff’s counsel suggests several
arguments to challenge the authenticity of the Draft Agreement as
a duplicate of the “piece of paper.” See ECF No. 153 at II 7-9.°
However, those arguments amount to no more than just mere
speculation that the Draft Agreement might not be an authentic

“ur

duplicate of the “piece of paper,” which is insufficient to raise
a genuine question about authenticity under Rule 1003. See United

States v. Grimmer, 199 F.3d 1324, 1324 (2d Cir. 1999) (“Simply

 

speculating that there is no assurance that the proffered document
is actually a duplicate of the original does not raise a genuine

question under Rule 1003.”) (citing United State v. Chang An-Lo,

 

851 F.2d 547, 557 (2d Cir. 1988)).

 

5 Although plaintiff’s counsel erroneously designated his declaration
as one submitted under Rule 56(f), which is the earlier placement of Rule 56(d),
the Court will treat the declaration of plaintiff’s counsel as one submitted
under Rule 56(d).
Case 1:19-cv-01998-NRB Document 166 Filed 07/31/20 Page 9 of 13

Given our conclusion that the Draft Agreement is admissible
under Rule 1003 as a duplicate of the “piece of paper” and given
the plaintiff’s concession that he signed a “piece of paper” that
was presented to him at the meeting with Fat Joe, the parties’
dispute becomes whether the Court may consider the Draft Agreement
for the purpose of inferring the terms of the parties’ signed
agreement. This dispute calls for the application of the “best
evidence” rule, which is codified at Federal Rule of Evidence 1002.

Burt Rigid Box, Inc. v. Travelers Prop. Cas. Corp., 302 F.3d 83,

 

91 (2d Cir. 2002). Federal Rule of Evidence 1002 provides that

ww“

[a]Jn original writing, recording, or photograph is required in
order to prove its content unless these rules or a federal statute
provides otherwise.” Of particular relevance here, Federal Rule
of Evidence 1004 provides:

An original is not required and other evidence of
the content of a writing, recording or photograph is
admissible if:

(a) all the originals are lost or destroyed, and not
by the proponent acting in bad faith;

(b) an original cannot be obtained by any available
judicial process;

(c) the party against whom the original would be
offered had control of the original; was at that
time put on notice, by pleadings or otherwise, that
the original would be a subject of proof at the trial
or hearing; and fails to produce it at the trial or
hearing; or

(d) the writing, recording, or photograph is not
closely related to a controlling issue.
Case 1:19-cv-01998-NRB Document 166 Filed 07/31/20 Page 10 of 13

“The party seeking to prove the contents of the writing must
establish a proper excuse for the non-production of the document

and that the original did exist.” A.F.L. Falck, S.p.A. v. E.A.

 

Karay Co., Inc., 722 F. Supp. 12, 16 (S.D.N.Y. 1989). Because
defendants seek to prove the content of the signed copy of the
“piece of paper” through other evidence, defendants bear the burden
of establishing that at least one of the conditions specified in
Rule 1004 has been satisfied. Here, defendants invoke Federal
Rule of Evidence 1004(a). Accordingly, defendants bear the burden
of establishing that “all the originals are lost or destroyed, and
not by the proponent acting in bad faith.” Fed. R. Evid. 1004(a).

As discussed above, Fat Joe states in his declaration that he
“may have provided the document to [his] then-manager, Mr. Elis
Pacheco,” see Cartagena Decl. 97 9, and Pacheco was named as a
recipient in Moreira’s email to Fat Joe, providing the Draft
Agreement. These facts support an inference that the signed copy
of the “piece of paper” may currently be in Pacheco’s possession.
In order to discount that possibility, Fat Joe states in his
declaration that “Pacheco was contacted by e-mail regarding this
matter, but I understand that he indicated he was unable to locate
a signed copy of the Agreement.” Id. Consistent with Fat Joe’s
position, Moreira also states in her declaration: “It is my

understanding that Mr. Pacheco, who is no longer Mr. Cartagena’s

10
Case 1:19-cv-01998-NRB Document 166 Filed 07/31/20 Page 11 of 13

manager, was asked to search for the signed Agreement, but has
indicated that he has been unable to locate it.” See Moreira Decl.
{ 9. Further, along with their reply brief, defendants submitted
a declaration by Andrew D. Kupinse, who has served as Fat Joe’s
attorney since 2016. See Kupinse Decl. (ECF No. 161) 7 4. In the
declaration, Kupinse states that, in response to his request to
send a signed copy of the “piece of paper,” Pacheco stated that
“following some ‘digging’ in storage, [Pacheco] was ‘100% sure he
was never in possession of [it].’” Id. at @ 8.

Plaintiff objects to our consideration of these statements
about Pacheco on the ground that they are inadmissible hearsay.
See, e.g., ECF No. 154 at 26-27. This argument is without merit.
Our consideration of these statements is limited to the issue of
whether defendants have satisfied their burden to invoke the
exception to best evidence rule under Federal Rule of Evidence
1004(a), which will determine the Draft Agreement’s admissibility
for the purposes of establishing the terms of parties’ agreement.
Under Federal Rule of Evidence 104(a), the Court is “not bound by
evidence rules,” including the rule against hearsay, in deciding
a preliminary question about admissibility of evidence, which
includes a Rule 1004(a) inquiry.

The Court nonetheless concludes that defendants have failed
to fully satisfy their burden to invoke Rule 1004(a). It is

defendants’ burden to prove by the preponderance of proof that all

11
Case 1:19-cv-01998-NRB Document 166 Filed 07/31/20 Page 12 of 13

copies of the signed agreement between the parties are lost or

destroyed. See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509

 

U.S. 579, 592 n.10 (1993) (concluding that preliminary questions
concerning the admissibility of evidence should be established by
a preponderance of proof). Having considered the various
statements attributed to Pacheco that were offered by Fat Joe,
Moreira and Kupinse, the Court concludes that these hearsay
statements fall short of direct testimony by Pacheco assuming his
availability. While there is no obvious reason to believe that
these hearsay statements offered are not true, given the centrality
of the issue of whether Rule 1004(a) can be invoked to establish
the contractual terms between the parties, the Court concludes
that defendants should be required to exhaust all effort to obtain

a sworn testimony by Pacheco. ®

IIr. Conclusion
For the foregoing reasons, defendants’ motion for summary
judgment is denied without prejudice. Defendants are granted leave
to renew this motion on the existing motion papers at such time as
they conclude that they have secured non-hearsay evidence from

Pacheco sufficient to meet the requirements of Rule 1004(a) and

 

6 Both plaintiff and defendants requested oral argument on this
motion. Because we resolve this motion without prejudice based on a threshold
question, we also deny those requests without prejudice. The parties may renew
their request for oral argument if this motion is restored.

12
Case 1:19-cv-01998-NRB Document 166 Filed 07/31/20 Page 13 of 13

have filed that evidence as a supplement to the existing motion
papers. If defendants renew their motion, plaintiff will have
fourteen (14) days to file a response. This Memorandum and Order
resolves ECF Entry No. 143.

SO ORDERED.

Dated: New York, New York
July 31, 2020

   

eer eta at :
NAOMI REICK BUCHWALD
UNITED STATES DISTRICT COURT

13
